DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tervo et al. (hereinafter “Tervo” US 2017 / 0357089).

As pertaining to Claim 1, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) a head-mounted device (i.e., a see-through head-mounted display device) that is configured to allow viewing of a real-world object (i.e., as a see-through head-mounted display device; see Page 1 through Page 2, Para. [0001] and [0022]-[0023]), comprising:
a head-mounted support structure (i.e., a head-mount or a glasses frame; again, see Page 1, Para. [0001] and Page 6, Para. [0065]);
a main display (102a) that has a display device (i.e., an optical waveguide display device) to generate a display image (i.e., a high resolution display image) and that is configured to merge the display image with light from the real-world object for viewing in an eye box (see Page 2, Para. [0025]-[0026]; Page 3, Para. [0039]; and Page 6, Para. [0065]);
a peripheral display (102b; i.e., an optical waveguide display) configured to emit unfocused, diffuse illumination (i.e., a low resolution display image) toward the eye box, wherein the peripheral display (102b) is transparent (i.e., a see-through head-mounted display device) and the real-world object is visible through the peripheral display (102b) from the eye box (see Page 2, Para. [0027] and [0032]; Page 3, Para. [0039]; and Page 6, Para. [0065]), and wherein the peripheral display (102b) comprises (see Fig. 7B):
light guide structures (see (702R, 702G, 702B)), and
light-emitting devices (see (104b) comprising at least red, green, and blue light-emitting devices) that provide light to the light guide structures (702R, 702G, 702B), wherein the light is scattered out of the light guide structures (702R, 702G, 702B) toward the eye box (see Page 9, Para. [0101] in combination with Page 7 through Page 8, Para. [0082]-[0083] and [0090]; and Page 9, Para. [0095]-[0096]); and
a head-mounted support structure (i.e., a head-mount or a glasses frame; again, see Page 1, Para. [0001] and Page 6, Para. [0065]) configured to support the main display (102a) and the peripheral display (102b).

As pertaining to Claim 2, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the light guide structures (see (702R, 702G, 702B)) comprise multiple light guide layers (see (702R), (702G), (702B)), each of which has light-scattering structures (see (712R, 712G, 712B) and (716R, 716G, 716B)) in a respective light-emission area and wherein each of the light-emitting devices (see (104b) comprising at least red, green, and blue light-emitting devices) provides light to a respective one of the light guide layers (again, see (702R), (702G), (702B)) that is scattered out of that light guide layer ((702R), (702G), (702B)) toward the eye box from the light-emission area of that light guide layer (again, see Page 7 through Page 8, Para. [0082]-[0083] and [0090]; and Page 9, Para. [0095]-[0096]).

As pertaining to Claim 3, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that each light-emitting device (see (104b) comprising at least red, green, and blue light-emitting devices) is a light-emitting diode die (see Page 8, Para. [0090]).

As pertaining to Claim 4, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that each light-emitting device (see (104b) comprising at least red, green, and blue light-emitting devices) is a laser (see Page 8, Para. [0090]).

As pertaining to Claim 13, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the main display (102a) comprises a waveguide (see Page 2, Para. [0025]-[0026]).

As pertaining to Claim 18, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) a head-mounted device (i.e., a see-through head-mounted display device; see Page 1 through Page 2, Para. [0001] and [0022]-[0023]), comprising:
a display device (i.e., a main display (102a) as an optical waveguide display device; see Fig. 7A) that generates image light (i.e., a high resolution display image; see Page 2, Para. [0025]-[0026]; Page 3, Para. [0039]; and Page 6, Para. [0065]);
a head-mounted support structure (i.e., a head-mount or a glasses frame) that supports the display device (i.e., the main display (102a); again, see Page 1, Para. [0001] and Page 6, Para. [0065]);
a waveguide (see (702R, 702G, 702B) in Fig. 7A) that receives the image light;
an output coupler (see (716R, 716G, 716B) in Fig. 7A) that is configured to direct the image light out of the waveguide (702R, 702G, 702B) towards an eye box while allowing viewing of real-world objects (i.e., as a see-through head-mounted display device) through the output coupler (716R, 716G, 716B) from the eye box (again, see Page 2, Para. [0025]-[0026]; Page 3, Para. [0039]; and Page 6, Para. [0065]; and see Page 7 through Page 8, Para. [0082]-[0083]);
a light-emitting die (see (104b) in Fig. 7B as part of a peripheral optical waveguide display device (102b) comprising at least red, green, and blue light-emitting devices; see Page 8, Para. [0090]); and
light guide structures (see (702R, 702G, 702B) in Fig. 7B) that are configured to receive light from the light-emitting die (again, see (104b)) and guide the light to a light scattering area on the light guide structures (702R, 702G, 702B) at which the light is scattered toward the eye box as unfocused, diffuse illumination (i.e., a low resolution display image; see Page 2, Para. [0027] and [0032]; Page 3, Para. [0039]; and Page 6, Para. [0065] in combination with Page 9, Para. [0101]; Page 7 through Page 8, Para. [0082]-[0083]; and Page 9, Para. [0095]-[0096]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tervo in view of Miller et al. (hereinafter “Miller” US 2018 / 0136471) and further in view of Connor (US 2019 / 0064526).

As pertaining to Claim 5, Tervo does not explicitly disclose that the head-mounted support structure has a transparent layer.
However, in the same field of endeavor, Miller discloses (see Fig. 1B and Figs. 1H-1J) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), wherein the head-mounted display device (110) comprises a main display (112) and a peripheral display (114), and a head-mounted support structure (i.e., see the frame in Fig. 1B in combination with the visor (142, 154, 164) in Figs. 1H-1J), wherein the head-mounted support structure is configured to support the main display (112) and the peripheral display (114) and has a transparent layer (again, see (142, 154, 164)) to allow real-world objects to be viewable from an eye box (see Page 4, Para. [0047] in combination with Page 3, Para. [0041] and [0043]).  It is a goal of Miller to provide a head-mounted device that allows for a superior immersive experience at lower cost (see Page 1, Para. [0008]).  Further, Miller suggests a head-mounted support structure that seamlessly allows for the integration of a main display and a peripheral display while providing viewing of real-world objects in an environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo with the teachings of Miller in order to provide a head-mounted device that allows for a superior immersive experience at lower cost while seamlessly allowing for the integration of a main display and a peripheral display and providing viewing of real-world objects in an environment.

Still, neither Tervo nor Miller explicitly discloses that the head-mounted support structure has a portion that is configured to:  pass real-world light that is parallel to a surface normal of the transparent layer; and reflect off-axis light reaching the portion at a non-zero angle with respect to the surface normal.
However, in the same field of endeavor, Connor discloses (see Fig. 42 and Fig. 43) a head-mounted display device that is configured to allow viewing of a real-world object, wherein a head-mounted support structure includes a transparent layer (4201) with a portion that is configured to:  pass real-world light that is parallel to a surface normal of the transparent layer (4201); and reflect off-axis light reaching the portion at a non-zero angle with respect to the surface normal (see Page 44 through Page 45, Para. [0406]-[0407] and [0409]-[0410]).  It is a goal of Connor to provide a compact means of selectively allowing a person wearing a head-mounted display device to view an environment and/or virtual objects displayed in a field of vision, while providing high quality display with a large field of view (see Para. [0019]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo and Miller with the teachings of Connor such that the head-mounted support structure of Tervo and Miller has the transparent layer suggested by Connor to provide a compact means of selectively allowing a person wearing a head-mounted display device to view an environment and/or virtual objects displayed in a field of vision, while providing high quality display with a large field of view.

As pertaining to Claim 6, Connor discloses that the portion comprises a dispersion film (again, see (4201)), the peripheral display (see (102b) of Tervo corresponding to (114) of Miller) further comprising a light source (see (104b) of Tervo) coupled to the head-mounted support structure (i.e., the head-mount or glasses frame of Tervo; again, see Page 1, Para. [0001] and Page 6, Para. [0065]), wherein the light source (again, see (104b) of Tervo and Page 8, Para. [0090]) is configured to emit a beam of light that reflects from the dispersion film (again, see (4201) of Connor) to the eye box (and again, see Page 44 through Page 45, Para. [0406]-[0407] and [0409]-[0410] of Connor).

As pertaining to Claim 14, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) a light source (see (104b, 210, 206, 208); and see Page 5 through Page 6, Para. [0063]).
Tervo does not explicitly disclose that the head-mounted support structure has a transparent member with a central portion that overlaps the main display and a peripheral portion that overlaps the peripheral display and has a peripheral rim member coupled to the transparent member and wherein the peripheral display comprises traces on the transparent member that extend away from the peripheral rim member and that are configured to supply signals to the light source.
However, in the same field of endeavor, Miller discloses (see Fig. 1B and Figs. 1H-1J) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), wherein the head-mounted display device (110) comprises a main display (112) and a peripheral display (114), and a head-mounted support structure (i.e., see the frame in Fig. 1B in combination with the visor (142, 154, 164) in Figs. 1H-1J), wherein the head-mounted support structure is configured to support the main display (112) and the peripheral display (114) and has a transparent member (again, see (142, 154, 164)) with a central portion (see a portion at (112)) that overlaps the main display (112) and a peripheral portion (see a portion at (114)) that overlaps the peripheral display (114) and has a peripheral rim member (i.e., a peripheral display member and/or frame member; see (114) and the frame surrounding (112)) coupled to the transparent member (again, see (142, 154, 164)) and wherein the peripheral display (114) comprises traces (i.e., wiring and/or signal medium) on the transparent member (again, see (142, 154, 164)) that extend away from the peripheral rim member (i.e., a peripheral display member and/or frame member; see (114) and the frame surrounding (112)) and that are configured to supply signals to a light source (201; see Page 3, Para. [0040]-[0041]; Page 4, Para. [0047]; Page 5, Para. [0053]; and Page 6, Para. [0063] and Page 7, Para. [0065]; also see Fig. 4A and Page 8 through Page 9, Para. [0076], for example).  It is a goal of Miller to provide a head-mounted device that allows for a superior immersive experience at lower cost (see Page 1, Para. [0008]).  Further, Miller suggests a head-mounted support structure that seamlessly allows for the integration of a main display and a peripheral display while providing viewing of real-world objects in an environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo with the teachings of Miller in order to provide a head-mounted device that allows for a superior immersive experience at lower cost while seamlessly allowing for the integration of a main display and a peripheral display and providing viewing of real-world objects in an environment.

Still, neither Tervo nor Miller explicitly discloses that the traces and/or wiring of the head-mounted support structure comprise transparent conductive material.
However, in the same field of endeavor, Connor discloses that it was well-known in the art before the effective filing date of the claimed invention to utilize transparent conductive material to implement traces and/or wiring in a head-mounted display device in order to improve the transparency of the head-mounted display device and prevent interference with a user’s view of the outside environment (see Page 22, Para. [0241]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the traces and/or wiring of the head-mounted support structure of Tervo and Miller comprise transparent conductive material, as suggested by Connor, in order to improve the transparency of the head-mounted display device and prevent interference with a user’s view of the outside environment.


Claims 7-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tervo in view of Miller.

As pertaining to Claim 7, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the head-mounted support structure (i.e., head-mount or glasses frame; again, see Page 1, Para. [0001] and Page 6, Para. [0065]) has a peripheral rim member (i.e., a head-mount or glasses frame member) and that the peripheral display (102b) comprises optical components (see (104b, 210, 206, 208) in Fig. 7B) in the peripheral rim member (again, see Page 6, Para. [0065] in combination with Page 5 through Page 6, Para. [0063]; Page 8, Para. [0090]; and Page 9, Para. [0101]).
Tervo does not explicitly disclose that the head-mounted support structure has a transparent member surrounded by the peripheral rim member.
However, in the same field of endeavor, Miller discloses (see Fig. 1B and Figs. 1H-1J) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), wherein the head-mounted display device (110) comprises a main display (112) and a peripheral display (114), and a head-mounted support structure (i.e., see the frame in Fig. 1B in combination with the visor (142, 154, 164) in Figs. 1H-1J), wherein the head-mounted support structure is configured to support the main display (112) and the peripheral display (114) and has a transparent member (again, see (142, 154, 164)) surrounded by a peripheral rim member (i.e., a frame member) to allow real-world objects to be viewable from an eye box (see Page 4, Para. [0047] in combination with Page 3, Para. [0041] and [0043]).  It is a goal of Miller to provide a head-mounted device that allows for a superior immersive experience at lower cost (see Page 1, Para. [0008]).  Further, Miller suggests a head-mounted support structure that seamlessly allows for the integration of a main display and a peripheral display while providing viewing of real-world objects in an environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo with the teachings of Miller in order to provide a head-mounted device that allows for a superior immersive experience at lower cost while seamlessly allowing for the integration of a main display and a peripheral display and providing viewing of real-world objects in an environment.

As pertaining to Claim 8, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the optical components (see (104b, 210, 206, 208) in Fig. 7B) comprise a light source (210) that emits the diffuse illumination (see Page 5 through Page 6, Para. [0063]).

As pertaining to Claim 9, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the optical components (see (104b, 210, 206, 208) in Fig. 7B) comprise adjustable optical components configured to adjust the diffuse illumination (see Page 5 through Page 6, Para. [0063]).

As pertaining to Claim 10, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the optical components (see (104b, 210, 206, 208) in Fig. 7B) comprise a beam steerer (see (210, 206, 208); and again, see Page 5 through Page 6, Para. [0063]).

As pertaining to Claim 11, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the optical components (see (104b, 210, 206, 208) in Fig. 7B) comprise an adjustable lens (208; again, see Page 5 through Page 6, Para. [0063]).

As pertaining to Claim 12, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the light source (see (104b)) comprises a plurality of light-emitting devices (i.e., at least red, green, and blue light-emitting devices) coupled to the head-mounted support structure (i.e., head-mount or glasses frame; again, see Page 1, Para. [0001] and Page 6, Para. [0065]) along the peripheral rim member (i.e., the frame member; again, see Page 6, Para. [0065] in combination with Page 5 through Page 6, Para. [0063]; Page 8, Para. [0090]; and Page 9, Para. [0101]).

As pertaining to Claim 15, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) a head-mounted device (i.e., a see-through head-mounted display device) that is configured to allow viewing of a real-world object (i.e., as a see-through head-mounted display device; see Page 1 through Page 2, Para. [0001] and [0022]-[0023]), comprising:
a head-mounted support structure (i.e., a head-mount or a glasses frame; again, see Page 1, Para. [0001] and Page 6, Para. [0065]);
a main display (102a) configured (i.e., as an optical waveguide display device) to display an image (i.e., a high resolution display image) to the eye box that is overlaid over the real-world object (see Page 2, Para. [0025]-[0026]; Page 3, Para. [0039]; and Page 6, Para. [0065]);
light guide structures (see (702R, 702G, 702B) associated with (102a) and peripheral optical waveguide display (102b)); and
light-emitting devices (see (104a, 104b) comprising at least red, green, and blue light-emitting devices) configured to supply light to the light guide structures (702R, 702G, 702B) that is guided by the light guide structures (702R, 702G, 702B) and emitted from the light guide structures (702R, 702G, 702B) towards the eye box as diffuse peripheral illumination, wherein there are no lenses between the light guide structures (702R, 702G, 702B) and the eye box (see Page 9, Para. [0101] in combination with Page 7 through Page 8, Para. [0082]-[0083] and [0090]; and Page 9, Para. [0095]-[0096]; also see Page 2, Para. [0027] and [0032]; Page 3, Para. [0039]; and Page 6, Para. [0065]).

Tervo does not explicitly disclose that the head-mounted support structure has a transparent member through which the real-world object is viewable from the eye box such that the light guide structures are supported by the transparent member.
However, in the same field of endeavor, Miller discloses (see Fig. 1B and Figs. 1H-1J) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), wherein the head-mounted display device (110) comprises a main display (112) and a peripheral display (114), and a head-mounted support structure (i.e., see the frame in Fig. 1B in combination with the visor (142, 154, 164) in Figs. 1H-1J), wherein the head-mounted support structure is configured to support the main display (112) and the peripheral display (114) and has a transparent member (again, see (142, 154, 164)) through which the real-world object is viewable from an eye box such that light guide structures are supported by the transparent member (see Page 4, Para. [0047] in combination with Page 3, Para. [0041] and [0043]).  It is a goal of Miller to provide a head-mounted device that allows for a superior immersive experience at lower cost (see Page 1, Para. [0008]).  Further, Miller suggests a head-mounted support structure that seamlessly allows for the integration of a main display and a peripheral display while providing viewing of real-world objects in an environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo with the teachings of Miller in order to provide a head-mounted device that allows for a superior immersive experience at lower cost while seamlessly allowing for the integration of a main display and a peripheral display and providing viewing of real-world objects in an environment.

As pertaining to Claim 16, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) control circuitry (see (104b, 210, 206, 208)) configured to adjust the light-emitting devices (see (104a, 104b) comprising at least red, green, and blue light-emitting devices) to supply a visual alert (i.e., an arbitrary image) using the diffuse peripheral illumination (see Page 5 through Page 6, Para. [0063]).

As pertaining to Claim 17, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) control circuitry (see (104b, 210, 206, 208)) configured to adjust the displayed image and the diffuse peripheral illumination to provide object persistence as an object in the image moves from a non-peripheral vision region to a peripheral vision region (i.e., to provide an expanded field of view; see Page 5 through Page 6, Para. [0063] and Page 1, Para. [0001] and [0003]; also see Miller at Page 3, Para. [0043]; and Page 8, Para. [0073] and note that one of ordinary skill in the art would have recognized the utility in providing object persistence as an object in the image moves from a non-peripheral vision region to a peripheral vision region in order for the main display device and the peripheral display device to appear smoother to users, as suggested by Miller at least at Page 3, Para. [0043]).

As pertaining to Claim 19, Tervo does not explicitly disclose that the head-mounted support structure has a transparent layer with a peripheral portion that overlaps the light guide structures.
However, in the same field of endeavor, Miller discloses (see Fig. 1B and Figs. 1H-1J) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), wherein the head-mounted display device (110) comprises a main display (112) and a peripheral display (114), and a head-mounted support structure (i.e., see the frame in Fig. 1B in combination with the visor (142, 154, 164) in Figs. 1H-1J), wherein the head-mounted support structure is configured to support the main display (112) and the peripheral display (114) and has a transparent layer (again, see (142, 154, 164)) with a peripheral portion that overlaps light guide structures to allow real-world objects to be viewable from an eye box (see Page 4, Para. [0047] in combination with Page 3, Para. [0041] and [0043]).  It is a goal of Miller to provide a head-mounted device that allows for a superior immersive experience at lower cost (see Page 1, Para. [0008]).  Further, Miller suggests a head-mounted support structure that seamlessly allows for the integration of a main display and a peripheral display while providing viewing of real-world objects in an environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tervo with the teachings of Miller in order to provide a head-mounted device that allows for a superior immersive experience at lower cost while seamlessly allowing for the integration of a main display and a peripheral display and providing viewing of real-world objects in an environment.

As pertaining to Claim 20, Tervo discloses (see Fig. 6 and Figs. 7A and 7B) that the light guide structures (see (702R, 702G, 702B) in Fig. 7B) are configured to allow real-world images to pass through the light guide structures (702R, 702G, 702B) and be viewed from the eye box (again, see Page 3, Para. [0039]; and Page 6, Para. [0065] in combination with Page 9, Para. [0101]; Page 7 through Page 8, Para. [0082]-[0083]; and Page 9, Para. [0095]-[0096]).

Response to Arguments

Applicant’s arguments with respect to Claims 1-20, as initially presented in the Applicant-Initiated Interview of 08 August 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner respectfully maintains the rejection of Claims 1-20 in view of the newly relied upon reference to Tervo, alone and/or in combination with the teachings of Miller and Connor, as presented above.  It should be noted that the Tervo reference was initially cited by the examiner in the Final Rejection mailed 02 June 2022.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622